                         Case:20-01947-jwb                 Doc #:403 Filed: 11/25/2020                 Page 1 of 1

Form STKCERT/STKCERTM (09/17)
                                                    United States Bankruptcy Court
                                                     Western District of Michigan
                                                         One Division Ave., N.
                                                               Room 200
                                                        Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                                          Case Number 20−01947−jwb
           Barfly Ventures, LLC
           35 Oakes Street SW #400                                                        Chapter 11
           Grand Rapids, MI 49503
           Tax ID: 27−1798379                                                             Honorable James W. Boyd

                                                                  Debtor



                                 NOTICE STRIKING CERTIFICATE OF SERVICE

    In the above−noted case, the Clerk of the Bankruptcy Court has determined that pursuant to
Administrative Order No. 2014−4, the Certificate of Service filed 11/17/2020 , document no. 394 is deemed
defective and has been stricken.

    Reason: The mailing matrix does not include a court generated date stamp.

    The Certificate of Service must be refiled with the Court to correct the defect within fourteen (14) days of
the date below. A Certificate of Service which is timely filed to correct the defect shall be considered filed as
of the date that it was originally filed with the court.




Dated: November 25, 2020


1 Aliases for Debtor Barfly Ventures, LLC : Note See Joint Administration Order (DN 60)
